Case 2:21-cv-00347-RAJ-LRL Document 1 Filed 06/23/21 Page 1 of 14 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

CONOPCO, INC. d/b/a                                  )
FOOD SERVICE DIRECT                                  )
                                                     )
                Plaintiff,                           )
                                                     )
v.                                                   )       Case No. 2:21-cv-347
                                                     )
REBEL SMUGGLING, LLC                                 )       JURY TRIAL DEMANDED
Serve:                                               )
James Daniels, Registered Agent                      )
235 Main Street, 117                                 )
Venice CA 90291                                      )
                                                     )
                Defendant.                           )


                                          COMPLAINT

       Plaintiff Conopco, Inc. d/b/a Food Service Direct (“Plaintiff”), by and through

undersigned counsel, for its Complaint against Defendant Rebel Smuggling, LLC (“Defendant”),

alleges as follows:

                                  NATURE OF THE ACTION

       1.       This is a civil action for copyright infringement under the United States Copyright

Act, 17 U.S.C. § 101, et seq., common law copyright infringement, and breach of contract under

Virginia law.

       2.       This action involves the unauthorized copying by Defendant of copyrighted

content from Plaintiff’s website. Such unauthorized copying constitutes copyright infringement

under federal and state law. Because such copying also violated the Terms of Use posted on

Plaintiff’s website, the unauthorized copying also constitutes breach of contract.

       3.       Plaintiff seeks all remedies afforded by the Copyright Act, including preliminary
Case 2:21-cv-00347-RAJ-LRL Document 1 Filed 06/23/21 Page 2 of 14 PageID# 2




and permanent injunctive relief, Plaintiff’s damages, and Defendant’s profits from Defendant’s

willfully infringing conduct, and other monetary relief.

                                             PARTIES

       4.      Plaintiff Conopco, Inc. d/b/a Food Service Direct (“Plaintiff”) is a corporation

organized and existing under the laws of the State of Delaware, with its principal place of

business at 700 Sylvan Avenue, Englewood Cliffs, New Jersey 07632. Plaintiff also has an office

located at 2 Eaton Street, Suite 805, Hampton, Virginia 23669.

       5.      Upon information and belief, Defendant Rebel Smuggling, LLC (“Defendant”) is

a corporation organized and existing under the laws of the State of California, with its principal

place of business at 1910 Fertado Lane, Brentwood, California 94513. Upon information and

belief, Defendant also maintains an office located at 4421 Giannecchini Lane #A, Stockton,

California 95206.

                                 JURISDICTION AND VENUE

       6.      This Complaint alleges three causes of action: (1) copyright infringement arising

under 17 U.S.C. § 101, et seq. (the federal Copyright Act); (2) common law copyright

infringement; and (3) breach of contract.

       7.      This Court has original jurisdiction over the first Count of this action pursuant to

28 U.S.C. § 1331 (federal question jurisdiction) and 28 U.S.C. § 1338(a) (original jurisdiction

over copyright actions).

       8.      This Court has jurisdiction over the Second and Third Counts under the doctrine

of supplemental jurisdiction, 28 U.S.C. § 1367, because the federal and state claims are based on

the same operative facts, and because judicial economy, convenience, and fairness to the parties

will result if this Court assumes and exercises jurisdictions over the state law claims.

                                                 2
Case 2:21-cv-00347-RAJ-LRL Document 1 Filed 06/23/21 Page 3 of 14 PageID# 3




        9.      This Court also has original jurisdiction pursuant to 28 U.S.C. § 1332 (diversity

jurisdiction), because, on information and belief, Plaintiff and Defendant are citizens of different

states and the amount in controversy exceeds $75,000, exclusive of costs and interest.

        10.     Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant does business in the Commonwealth of Virginia and has engaged in the

conduct alleged in this Complaint in Virginia. Specifically, the website from which Defendant

copied the material at issue in this Complaint included terms of use stating that: “By using the

Sites, you agree and acknowledge that the Sites are operated by FSD from its offices in

Hampton, Virginia, USA and Englewood Cliffs, New Jersey, USA.” In addition, upon

information and belief, Defendant has used the unlawfully copied content to sell bulk food items

to customers in the Commonwealth of Virginia and in this judicial district.

        11.     Venue is proper in the Eastern District of Virginia pursuant to 28 U.S.C. §

1400(a) with respect to the copyright infringement claims alleged herein because Defendant is

subject to personal jurisdiction in this District.

        12.     Venue is also proper in this Court pursuant to 28 U.S.C. § 1391(b) because part of

the events or omissions giving rise to the claims in this action occurred in the Norfolk Division

of the United States District Court for the Eastern District of Virginia.

               PLAINTIFF’S BUSINESS AND INTELLECTUAL PROPERTY

        13.     Established in 1999, Plaintiff is in the business of shipping bulk food products to

its customers. Plaintiff specializes in hard-to-find inventory. For more than twenty years,

Plaintiff has also shipped frozen and refrigerated items in bulk.

        14.     Plaintiff’s digital marketplace is located at https://www.foodservicedirect.com/

(“Plaintiff’s Website”). The manner in which product data is arranged on Plaintiff’s Website

                                                     3
Case 2:21-cv-00347-RAJ-LRL Document 1 Filed 06/23/21 Page 4 of 14 PageID# 4




makes it easy for the customer to navigate the website to select and purchase items. This ease of

use is a primary driver of Plaintiff’s popularity vis-à-vis its competitors.

       15.     Over the past twenty years, Plaintiff has carefully refined its product

categorization system to optimize the customer’s experience. Plaintiff has expended much effort,

expense, and creativity to develop its copyrighted categorization system, which includes

multilevel product categorization and carefully tailored product descriptions.

       16.     Specifically, Plaintiff specially commissioned Thiruvarul Bpo Service to create

compilations of data and website content as works made for hire under 17 U.S.C. § 101. Because

Plaintiff specifically commissioned these works as a work made for hire, Plaintiff owns any and

all copyright rights in these works.

       17.     Plaintiff is the owner of valid and subsisting United States Copyright Registration

No. TXu 2-247-600 titled “Food Service Direct Database 2019,” directed to a compilation of

data compiled for use on Plaintiff’s Website and including many levels of product

categorizations and product descriptions.

       18.     Plaintiff is the owner of valid and subsisting United States Copyright Registration

No. TXu-2-247-595 titled “Food Service Direct Database 2021,” directed to a compilation of

data complied for use on Plaintiff’s Website and including many levels of product

categorizations and product descriptions.

       19.     Plaintiff is the owner of valid and subsisting United States Copyright Registration

No. TXu-2-253-467 titled “Food Service Direct Website,” directed to the content of Plaintiff’s

Website.

       20.     The aforementioned copyright registrations are attached hereto as Exhibit A

through Exhibit C. Collectively, the copyrighted content protected by these registrations will

                                                  4
Case 2:21-cv-00347-RAJ-LRL Document 1 Filed 06/23/21 Page 5 of 14 PageID# 5




hereafter be referred to as the “Copyrighted Work.”

       21.     Consistent with 17 U.S.C. § 102, the Copyrighted Work at issue relates to original

works of authorship fixed in a tangible medium of expression. The artful manner in which

products are categorized and described constitutes original and protected elements of the

Copyrighted Work.

       22.     Plaintiff has published and displayed the Copyrighted Work by displaying it on

Plaintiff’s Website where the work may be accessed and viewed by the public.

       23.     Plaintiff’s Website includes appropriate copyright notices indicating that Plaintiff

is the owner of all rights in the Copyrighted Work.

       24.     The Copyrighted Work is of significant value to Plaintiff because the manner in

which product data is arranged on Plaintiff’s Website makes it easy for the customer to navigate

the website to select and purchase items. This ease of use is a primary driver of Plaintiff’s

popularity vis-à-vis its competitors.

             DEFENDANT’S BUSINESS AND COPYRIGHT INFRINGEMENT

       25.     Established only five years ago, Defendant also sells food products in bulk.

Defendant operates a website located at https://rebelsmuggling.com/ (“Defendant’s Website”)

through which it purports to provide “foodservice plunder for our rebel friends.” Id.

       26.     Upon information and belief, rather than develop its own uniquely arranged

website, Defendant deliberately copied the product categorization system and descriptions found

on Plaintiff’s Website.

       27.     Upon information and belief, Defendant engaged in unauthorized copying and

unauthorized public display of the Copyrighted Work beginning in or around April of 2020.

Upon information and belief, from April 2020 to the present, Defendant has unlawfully

                                                5
 Case 2:21-cv-00347-RAJ-LRL Document 1 Filed 06/23/21 Page 6 of 14 PageID# 6




displayed the Copyrighted Work, or a derivative thereof, to its benefit and to the detriment of

Plaintiff.

        28.      For example, Defendant’s first level product categorization system is nearly

identical to Plaintiff’s first level product categorization system. At the first level, a customer on

Defendant’s Website may select from the following categories: “Foods,” “Beverages,”

“International    Foods,”     “Disposables,”   “Janitorial   Supplies,”    “Kitchen     Smallware,”

“Dinnerware,” and “Kitchen Equipment.” See https://rebelsmuggling.com/. At the first level on

Plaintiff’s Website, a customer may select from the following categories: “Foods,” “Beverages,”

“International    Foods,”     “Disposables,”   “Janitorial   Supplies,”    “Kitchen     Smallware,”

“Dinnerware,”      “Kitchen     Equipment,”     and    “Health     and    Personal     Care.”    See

https://www.foodservicedirect.com/.

        29.      Indeed, the extent to which Defendant’s Website product categorizations

identically overlap with Plaintiff’s Website categorizations is dramatic and only supports the

inference that Defendant deliberately copied and/or created a derivative work of Plaintiff’s

Copyrighted Work. 100 percent of Defendant’s level 1 product categorizations were copied from

Plaintiff’s level 1 product categorizations; 84.29 percent of Defendant’s level 2 product

categorizations were copied from Plaintiff’s level 2 product categorizations; 81.96 percent of

Defendant’s level 3 product categorizations were copied from Plaintiff’s level 3 product

categorizations; and 78.55 percent of Defendant’s level 4 categorizations were copied from

Plaintiff’s level 4 categorization.

        30.      Defendant’s copying of Plaintiff’s product descriptions is dramatically evident

given the extent to which Defendant copied typos from Plaintiff’s website. For example, “French

Salad Dresssing” (with three s’s in “Dressing”) is a product description on Plaintiff’s website.

                                                 6
Case 2:21-cv-00347-RAJ-LRL Document 1 Filed 06/23/21 Page 7 of 14 PageID# 7




Because Defendant precisely copied from Plaintiff’s Website, Defendant displays a product

description bearing the same typographical error..

       31.     Similar typos from Plaintiff’s website are incorporated into Defendant’s spellings

of “ricotta cheese,” “tzatsiki,” and numerous other items. Moreover, like the FSD website, the

Rebel Smuggling website repeatedly uses improper or unconventional pluralizations (e.g.,

“trouts” instead of “trout”).

       32.     In view of the above, Defendant’s Website contains unauthorized copies of

Plaintiff’s Copyrighted Work and/or unauthorized derivative works substantially similar to

Plaintiff’s Copyrighted Work. Collectively, the infringing content available on Defendant’s

Website will hereafter be referred to as the “Infringing Work.”

       33.     Upon information and belief, Defendant's identical copying and exploitation of

portions of the Copyrighted Work in the Infringing Work was willful, and in disregard of, and

with indifference to, the rights of Plaintiff. On further information and belief, Defendant's

intentional, infringing conduct was undertaken to reap the benefit and value associated with the

Copyrighted Work. By failing to obtain Plaintiff's authorization to use the Copyrighted Work or

to compensate Plaintiff for the use, Defendant has avoided payment of license fees and other

financial costs associated with obtaining permission to exploit the Copyrighted Work, as well as

the restrictions that Plaintiff is entitled to and would place on any such exploitation as conditions

for Plaintiff's permission, including the right to deny permission altogether.

       34.     As a result of Defendant’s actions described herein, Plaintiff has been directly

damaged, and is continuing to be damaged, by the unauthorized reproduction, publication, and

display of the Copyrighted Work.

       35.     Defendants actions are causing, and unless restrained, will continue to cause

                                                 7
Case 2:21-cv-00347-RAJ-LRL Document 1 Filed 06/23/21 Page 8 of 14 PageID# 8




damage and immediate irreparable harm to Plaintiff for which Plaintiff has no adequate remedy

at law.

                DEFENDANT’S VIOLATION OF PLAINTIFF’S TERMS OF USE

          36.    Through use of Plaintiff’s Website, users, including Defendant, agree to abide by

Plaintiff’s Terms of Use (“Terms”), which are attached hereto as Exhibit D and also available at

https://www.foodservicedirect.com/terms-of-use.

          37.    As shown by Exhibit E, the Terms were last updated on October 1, 2018.

Accordingly, upon information and belief, the Terms were posted and in effect when Defendant

visited Plaintiff’s Website to engage in unauthorized copying of the Copyrighted Work in or

around April 2020.

          38.    The Terms specifically state that “BY ENTERING, ACCESSING, BROWSING,

SUBMITTING INFORMATION TO, OR OTHERWISE USING THE SITES, . . . YOU

AGREE TO THESE TERMS OF USE. . . . If you do not agree to these Terms of Use . . . then

you may not use the Sites or any services offered on the Sites.” Ex. D, at 1.

          39.    The Terms specifically address Plaintiff’s intellectual property rights in the

content available on Plaintiff’s Website, and the Terms expressly prohibit unauthorized copying:

                 The arrangement and layout of the Sites, including but not
                 limited to, the FSD Marks, images, text, graphics, buttons,
                 screenshots, music, digitally downloadable files, and other content
                 or material (collectively, the “Site Content”), are the sole and
                 exclusive property of FSD. You agree not to use the Site
                 Content in any manner that is likely to cause confusion among
                 customers, that disparages or discredits FSD and/or our licensors,
                 that dilutes the strength of FSD’s or our licensors’ property, or that
                 otherwise infringes FSD’s or our licensors’ intellectual property
                 rights. UNAUTHORIZED COPYING, REPRODUCTION,
                 MODIFYING,                REPUBLISHING,               UPLOADING,
                 DOWNLOADING, POSTING, TRANSMITTING, MAKING
                 DERIVATIVE WORKS OF OR DUPLICATING ALL OR

                                                   8
Case 2:21-cv-00347-RAJ-LRL Document 1 Filed 06/23/21 Page 9 of 14 PageID# 9




                ANY PART OF THE SITES FOR COMMERCIAL USES IS
                PROHIBITED.

Ex. D, at 1-2 (emphasis added).

       40.      When Defendant engaged in unauthorized copying and duplication of Plaintiff’s

Copyrighted Work, Defendant violated the Intellectual Property Rights section of the Terms.

                                          COUNT I
                       Federal Copyright Infringement (17 U.S.C. § 501)

       41.      Plaintiff incorporates by reference the allegations contained in paragraphs 1

through 40 of the Complaint as if fully set forth herein.

       42.      The Copyrighted Work comprises original works of authorship containing

copyrightable subject matter for which copyright protection exists under the Copyright Act, 17

U.S.C. § 101, et. seq. Plaintiff is the exclusive owner of rights under copyright in and to the

Copyrighted Work. Plaintiff owns valid copyright registrations for the Copyrighted Work,

attached as Exhibits A-C.

       43.      Through Defendant’s conduct alleged herein, including Defendant’s reproduction,

distribution, and public display of the Infringing Work, which is copied from, derivative of, and

substantially similar to Plaintiff’s Copyrighted Work, without Plaintiff’s permission, Defendant

has directly infringed Plaintiff’s exclusive rights in the Copyrighted Work in violation of 17

U.S.C. § 501.

       44.      On information and belief, Defendant’s infringing conduct alleged herein was and

continues to be willful and with full knowledge of Plaintiff’s rights in the Copyrighted Work and

has enabled Defendant illegally to obtain profit therefrom.

       45.      As a direct and proximate result of Defendant’s infringing conduct alleged herein,

Plaintiff has been harmed and is entitled to damages in an amount to be proven at trial. Pursuant

                                                 9
Case 2:21-cv-00347-RAJ-LRL Document 1 Filed 06/23/21 Page 10 of 14 PageID# 10




to 17 U.S.C. § 504(b), Plaintiff is also entitled to recovery of Defendant’s profits attributable to

Defendant’s infringing conduct alleged herein.

       46.     As a direct and proximate result of the Defendant’s infringing conduct alleged

herein, Plaintiff has sustained and will continue to sustain substantial, immediate, and irreparable

injury, for which there is no adequate remedy at law. On information and belief, unless

Defendant’s infringing conduct is enjoined by this Court, Defendant will continue to infringe the

Copyrighted Work. Plaintiff therefore is entitled to preliminary and permanent injunctive relief

restraining and enjoining Defendant’s ongoing infringing conduct.

                                      COUNT II
                            Common Law Copyright Infringement

       47.     Plaintiff incorporates by reference the allegations contained in paragraphs 1

through 46 of the Complaint as if fully set forth herein.

       48.     Through its expense and creative efforts, Plaintiff carefully crafted the product

categorization system and product descriptions described above as the Copyrighted Work.

       49.     As a result of its years-long creative and persistent efforts, Plaintiff developed the

Copyrighted Work and owns common law copyrights in the same.

       50.     Plaintiff never consented to Defendant’s use of its Copyrighted Work.

       51.     Upon information and belief, Defendant knowingly and deliberately copied the

Copyrighted Work without authorization and proceeded to publicly display the Infringing Work

without authorization. Indeed, Defendant was put on notice as to the protected nature of the

content on Plaintiff’s Website by the Terms of Use posted thereon.

       52.     With such actual knowledge, Defendant willfully and intentionally infringed on

Plaintiff’s common law copyrights in the Copyrighted Work in order to reap the benefits of the

common law copyrights for the Defendant’s own gain.
                                            10
Case 2:21-cv-00347-RAJ-LRL Document 1 Filed 06/23/21 Page 11 of 14 PageID# 11




       53.     As a direct and proximate result of Defendant’s infringement, Plaintiff was

prevented from reaping the fruits of its own labor and creativity in producing the Copyrighted

Work and has been damaged in an amount to be determined at trial.

                                          COUNT III
                                       Breach of Contract

       54.     Plaintiff incorporates by reference the allegations contained in paragraphs 1

through 53 of the Complaint as if fully set forth herein.

       55.     As described above, Plaintiff and Defendant are parties to the Terms of Use

posted on Plaintiff’s Website.

       56.     By visiting and using Plaintiff’s Website, Defendant consented to be bound by the

Terms of Use posted on Plaintiff’s Website.

       57.     The Terms of Use prohibit unauthorized copying of content from Plaintiff’s

Website and specifically prohibit the commercial use of such material.

       58.     Defendant engaged in unauthorized copying and subsequently made commercial

use of such unauthorized copying in direct violation of the Terms of Use.

       59.     Accordingly, Defendant’s conduct alleged herein constitutes breach of contract.

       60.     By reason of the foregoing, Plaintiff is entitled to preliminary and permanent

injunctive relief preventing Defendant from displaying the Infringing Work or any other copy or

derivative of the Copyrighted Work, as well as damages to be proven at trial.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

       A.      That the Court enter judgment that Defendant has violated Section 501 of the

               Copyright Act, 17 U.S.C. § 501;


                                                 11
Case 2:21-cv-00347-RAJ-LRL Document 1 Filed 06/23/21 Page 12 of 14 PageID# 12




      B.    That the Court enter judgment that Defendant is liable for common law copyright

            infringement;

      C.    That the Court enter judgment that Defendant breached its contractual obligations

            under Plaintiff’s Terms of Use;

      D.    That the Court grant an injunction preliminarily, and permanently enjoining the

            Defendant, its employees, agents, officers, directors, attorneys, successors,

            affiliates, subsidiaries, and assigns, and all of those in active concert and

            participation with any of the foregoing persons and entities who receive actual

            notice of the Court’s order by personal service or otherwise, from:

                i. copying, distributing, or displaying or authorizing any third party to copy,

                   distribute, or display the Infringing Work and any works or other materials

                   that include, copy, are derived from, or otherwise embody the Copyrighted

                   Work;

               ii. reproducing, distributing, or publicly displaying the Copyrighted Work,

                   creating any derivative works based on the Copyrighted Work, or

                   engaging in any activity that infringes Plaintiff’s rights in its Copyrighted

                   Work; and

              iii. aiding, assisting, or abetting any other individual or entity in doing any act

                   prohibited by sub-paragraphs (i) or (ii).

      E.    That the Court order Defendant to provide an accounting of Defendant’s profits

            attributable to Defendant’s infringing conduct;

      F.    That the Court order Defendant to destroy all materials in Defendant’s possession,

            custody, or control used by Defendant in connection with Defendant’s conduct,

                                              12
Case 2:21-cv-00347-RAJ-LRL Document 1 Filed 06/23/21 Page 13 of 14 PageID# 13




            including without limitation all remaining copies of the Infringing Work and any

            works that embody any reproduction or other copy or colorable imitation of the

            Copyrighted Work,

      G.    That the Court award Plaintiff Defendant’s profits obtained as a result of

            Defendant’s infringing conduct;

      H.    That the Court award Plaintiff damages sustained by Plaintiff as a result of

            Defendant’s infringing conduct, in an amount to be proven at trial;

      I.    That the Court award Plaintiff damages and equitable relief for Defendant’s

            common law copyright infringement and breach of contract;

      J.    That the Court award Plaintiff interest, including pre-judgment and post-judgment

            interest, on the foregoing sums;

      K.    That the Court award such other and further relief as the Court deems just and

            proper.




                                               13
Case 2:21-cv-00347-RAJ-LRL Document 1 Filed 06/23/21 Page 14 of 14 PageID# 14




                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a

trial by jury on all issues so triable.

Dated: June 23, 2021                        Respectfully submitted,

                                            CONOPCO, INC.
                                            d/b/a FOOD SERVICE DIRECT

                                            By:    /s/ Craig L. Mytelka
                                                     Craig L. Mytelka
                                                     Virginia State Bar No. 31652
                                                     Counsel for Plaintiff
                                                     WILLIAMS MULLEN
                                                     222 Central Park Avenue, Suite 1700
                                                     Virginia Beach, VA 23462
                                                     Telephone: (757) 499-8800
                                                     Facsimile: (757) 473-0395
                                                     cmytelka@williamsmullen.com
Clinton H. Brannon
Virginia State Bar No. 72340
Counsel for Plaintiff
WILLIAMS MULLEN
8300 Greensboro Drive, Suite 1100
Tysons, Virginia 22102
Telephone: (703) 760-5226
Facsimile: (757) 748-0244
cbrannon@williamsmullen.com

Yiorgos L. Koliopoulos
Virginia State Bar No. 93608
Counsel for Plaintiff
WILLIAMS MULLEN
222 Central Park Avenue, Suite 1700
Virginia Beach, VA 23462
Telephone: (757) 499-8800
Facsimile: (757) 473-0395
gkoliopoulos@williamsmullen.com




                                              14
